      Case 1:19-cr-02058-SMJ     ECF No. 230       filed 01/26/21   PageID.927 Page 1 of 4




     William D. Hyslop
 1
     United States Attorney
 2   Eastern District of Washington
     Patrick J. Cashman
 3
     Assistant United States Attorney
 4   Post Office Box 1494
     Spokane, WA 99210-1494
 5
     Telephone: (509) 353-2767
 6
 7
                         UNITED STATES DISTRICT COURT
 8                  FOR THE EASTERN DISTRICT OF WASHINGTON
 9   UNITED STATES OF AMERICA,
10                                                    1:19-CR-02058-SMJ-4
                                  Plaintiff,
11                                                    United States’ Motion for Clarification
12                     v.
13   JUANITA RAMIREZ,
14
                                  Defendant.
15
16
17         Plaintiff, United States of America, by and through William D. Hyslop,
18 United States Attorney for the Eastern District of Washington and Patrick J. Cashman,
19 Assistant United States Attorney for the Eastern District of Washington, respectfully
20 submits the following motion for clarification.
21      On December 29, 2020, the Court issued its Order granting the Defendant’s
22 motion to suppress statements made to law enforcement. ECF No. 198. In the order,
23 the Court noted when the Defendant was advised she was under arrest, the following
24 conversation occurred:
25       Defendant: Can I, can I call my lawyer.
26         Deputy Sheriff: When you get to the jail you certainly can.
27
     United States’ Motion for Clarification - 1
28
      Case 1:19-cr-02058-SMJ       ECF No. 230     filed 01/26/21    PageID.928 Page 2 of 4




           Defendant: Why, how, how am I involved then? Like how did I do that? Just
1
     because they used my…the car’s not even under my name.
2
           ECF No. 198, pg. 2, ln. 15-18.
3
           Following this statement, the Defendant further made additional spontaneous
4
     statements:
5
           Deputy Sheriff: Well…
6
7          Ramirez: Well, I just gave a ride. I don’t know anything about no robbery.

8          Officer Olivas: Do you want me to give her her rights?
9
           Deputy Sheriff: I guess so
10
           Ramirez: [unintelligible] for something I didn’t do. Is there bail?
11
12         Deputy Sheriff: There will be bail after you see a judge tomorrow.

13         Ramirez: [unintelligible]
14
           Deputy Sheriff: Yeah.
15
           Ramirez: And that girl she’s my friend [unintelligible]
16
17         Deputy Sheriff: She’s not implicated in the armed robbery.

18         Ramirez: How do I give them the information to contact?
19
           Deputy Sheriff: She’s already gone.
20
           Ramirez: I gave her a ride. I had nothing to do with that.
21
22         Deputy Sheriff: With what?

23         Ramirez: With that other robbery or whatever.
24
           Deputy Sheriff: Okay.
25
           Ramirez: I know nothing to do with that.
26
27
     United States’ Motion for Clarification - 2
28
      Case 1:19-cr-02058-SMJ     ECF No. 230       filed 01/26/21   PageID.929 Page 3 of 4




           Subsequently, the Defendant was taken to the Yakima County Sheriff’s station.
 1
     At the station, the Defendant provided a statement to Detective Tucker, which was the
 2
     subject of the Court’s Order granting the Defendant’s suppression motion.
 3
           The United States seeks clarification as to whether the statements made by the
 4
     Defendant prior to her being advised of her Miranda rights and made not in response
 5
     to law enforcement questioning remain admissible.
 6
           In order to have a Fifth Amendment violation, there must be custodial
 7
 8 interrogation. Miranda v. Arizona, 384 U.S. 436 (1966); Dickerson v. United States,
 9 530 U.S. 428, 444 (2000). With regard to the statements “[w]hy, how, how am I
10 involved then? Like how did I do that? Just because they used my…the car’s not even
11 under my name” and “[w]ell, I just gave a ride. I don’t know anything about no
12 robbery,” the Defendant was in custody but her statements were not in response to law
13 enforcement questioning or interrogation. Therefore, no Miranda violation occurred
14 and those statement should be admitted.
15         DATED January 26, 2021.

16
                                                     William D. Hyslop
17                                                   United States Attorney
18
                                                     s/Patrick J. Cashman
19                                                   Patrick J. Cashman
20                                                   Assistant United States Attorney

21
22
23
24
25
26
27
     United States’ Motion for Clarification - 3
28
      Case 1:19-cr-02058-SMJ      ECF No. 230      filed 01/26/21   PageID.930 Page 4 of 4




                                CERTIFICATE OF SERVICE
1
2          I hereby certify that on January 26, 2021, I electronically filed the foregoing
3 with the Clerk of the Court using the CM/ECF system which will send notification of
4 such filing to the following:
5
6          Richard Smith
7
8
9                                                    s/Patrick J. Cashman
10                                                   Patrick J. Cashman
                                                     Assistant United States Attorney
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
     United States’ Motion for Clarification - 4
28
